UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 11, 2014 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-36378 20-0019425 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 321 South 1250 West, Suite 1, Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On November 11, 2014 Profire Energy, Inc. (the “Company”) issued a press release reporting financial results for quarter ended September 30, 2014.A copy of the press release is attached to this Current Report as exhibit 99.1 and is incorporated herein solely for the purposes of this Item 2.02 disclosure. In addition, on November 11, 2014, the Company held a previously announced conference call and discussed the following items, among others: · Management reported that roughly 90% of the Flare Stack Igniters were sold with an accompanying Burner Management System. · The Company provided an update regarding its study of a possible preventative maintenance plan.Management expected the program to have a tremendous impact on oil field equipment efficiencies and anticipated reporting the results of their study in the coming months. · Roughly 75% of the Company’s total sales and service employees have been with the Company less than six months.Management indicated that revenues could increase in future quarters due to the leveraging of these new hires. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release Announcing Financial Results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFIRE ENERGY, INC. Date: November 12, 2014 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer
